DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	26-36 (cancelled)
Allowable Subject Matter
2.	Claims 1, 6, 9, 14, 16, 18, 25, 37, 45, and 47-56 are allowed.
	Kim et al.  (US 10791497) teaches a DRX operation that can dynamically change the DRX cycle or drx-InactivityTimer depending on various DRB characteristics, traffic patterns, and buffer states.
Ingale et al. (US 20200205003) teaches a method and a UE for handling of integrity check failures of Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) in a wireless communication system. The method includes performing an integrity check at a PDCP layer on at least one Radio Bearer based on a Message Authentication Code-Integrity (MAC-I) of the PDCP PDU. The method includes determining a success of integrity check of the PDCP PDU or a failure of integrity check of the PDCP PDU received on the radio bearer. Further, the method includes discarding the PDCP PDU for which integrity is check failed. Furthermore, the method includes indicating a Radio Resource Control (RRC) layer about the integrity check failure on the at least one radio bearer in response to determining a trigger condition. 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “the acquiring the ICF event of the DRB for the terminal comprises: detecting the DRB between the first network equipment and the terminal, and triggering a generation of the ICF event, in case that it is detected that an ICF occurs to the DRB between the first network equipment and the terminal, wherein the performing the predetermined handling operation according to the ICF event comprises performing, after the generation of the ICF event, 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641